Citation Nr: 0835001	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  02-08 841A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance benefits under Chapter 32 Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty for training from January 1969 to 
May 1969.  He then served on active duty from April 1980 to 
April 1982 and from January 1983 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 RO administrative 
decision which determined that the veteran was not eligible 
for VA educational assistance benefits under either Chapter 
30, Title 38, United States Code or Chapter 32, Title 38, 
United States Code.  

This appeal was previously before the Board in June 2004, 
when the Board found that the veteran did not have basic 
eligibility to VA educational assistance benefits under 
either Chapter 30 or Chapter 32.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a December 2006 decision, the Court vacated that portion 
of the June 2004 Board decision which denied entitlement to 
basic eligibility to Chapter 32 educational assistance 
benefits and remanded it to the Board for further proceedings 
consistent with the Court's decision.  The Court deemed the 
veteran's claim for Chapter 30 benefits to be abandoned.  
Therefore, the remaining issue on appeal before the Board 
concerns the veteran's basic eligibility for Chapter 32 
education benefits.

In January 2008, the Board granted eligibility for VA 
educational assistance benefits under Chapter 32, Title 38, 
United States Code.  On July 22, 2008, a Deputy Vice Chairman 
of the Board signed an Order for Reconsideration of the 
January 2008 Board decision.  This decision reconsiders and 
replaces the Board's January 25, 2008 decision in this 
appeal.

In January 2003, a hearing was held at the Waco, Texas RO, 
before the Veterans Law Judge who signed the Board's June 
2004 and January 2008 decisions.  A transcript of the hearing 
testimony has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran had active duty for training from January 
1969 to May 1969, and served on active duty from April 1980 
to April 1982 and from January 1983 to August 2001.

2.  The veteran made a lump sum payment of $2,700 on August 
16, 2001 in an attempt to contribute to the Post-Vietnam Era 
Veterans' Educational Assistance Act Program (VEAP); this 
money was later refunded to him.

3.  The veteran did not enroll in VEAP on or before June 30, 
1985 or during the period from October 28, 1986 to March 31, 
1987.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance under Chapter 32, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3221, 3222 (West 2002); 38 
C.F.R. §§ 21.5040, 21.5054 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Each person entering military service on or after January 1, 
1977, and before July 1, 1985, shall have the right to enroll 
in the educational benefits program provided by this chapter 
(hereinafter in this chapter referred to as the "program" 
except where the text indicates otherwise) at any time during 
such person's service on active duty before July 1, 1985.  
When a person elects to enroll in the program, such person 
must participate for at least 12 consecutive months before 
disenrolling or suspending participation. 38 U.S.C.A. 
§ 3221(a) (West 2002).

(a) General.  An individual may participate after December 
31, 1976.  An individual was not eligible for benefits before 
July 1, 1977, unless discharged after January 1, 1977, for a 
service-connected condition.  The first date on which an 
individual on active duty enrolled in a course, courses or a 
program of education leading to a secondary school diploma or 
equivalency certificate may receive benefits is subject to 
the eligibility requirements of § 21.5040(f)(4) and (5).  

(b) Termination of right to begin participation

(1)  Except as provided in paragraph (b)(3) of this section, 
no individual on active duty in the Armed Forces may 
initially enroll after June 30, 1985.

(2) An initial enrollment occurs when a serviceperson who has 
never contributed to the fund --

(i) First makes a lump sum payment to the fund, or

(ii) First authorizes an allotment to VA for deposit in the 
fund.  See 32 C.F.R § 59.3(b)(10).

(3) Notwithstanding the provisions of paragraph (b)(1) of 
this section, any individual on active duty in the Armed 
Forces who was eligible to enroll on June 30, 1985, may 
enroll at any time during the period beginning on October 28, 
1986, and ending on March 31, 1987.  38 C.F.R. § 21.5054 
(2007).

Background

The veteran seeks payment of VA educational assistance 
benefits.  In his October 2001 application for such benefits, 
he indicated that he was applying for Chapter 30 benefits 
under the Montgomery GI Bill.  The matter of entitlement to 
Chapter 30 benefits is not before the Board.  However, it was 
also noted on his application that he made a lump sum payment 
of $2,700 on August 16, 2001.  This was interpreted as a 
claim for entitlement to Chapter 32 benefits.

The veteran essentially contends that his active duty service 
should make him eligible for Chapter 32 VA educational 
assistance benefits.  In this regard, it is noted that the 
veteran's DD Form 214, Report of Separation from Active Duty, 
indicates that he had active duty for training from January 
23, 1969 to May 16, 1969.  He entered active service from 
April 18, 1980 to April 17, 1982, and from January 19, 1983 
until he was finally separated from active service on August 
31, 2001.  He has corroborated the accuracy of those dates.  
He has not alleged, either by statements or on his 
applications for educational assistance benefits, that he has 
had periods of active duty service in addition to period 
reflected on DD Form 214.

The veteran has provided a copy of a cash collection voucher 
(DD Form 1131) showing that he made a lump sum payment of 
$2,700 on August 16, 2001.  He testified in January 2003 to 
the effect that he had made this payment in an attempt to 
establish a "VEAP account."  He also testified that the 
entire amount had been refunded to him.

Congress established Chapter 32 education benefits for 
persons who entered the Armed Forces after December 31, 1976, 
and before July 1, 1985.  Servicemembers participate in the 
Chapter 32 program, VEAP, by contributing a portion of their 
military pay into a VEAP account.  The United States 
Department of Defense also contributes to participants' 
accounts, providing a 2 to 1 match of the participants' 
contributions.  After service, VA disburses funds from a 
participant's VEAP account to assist in paying for education. 
38 U.S.C.A. Chapter 32.  See 38 U.S.C.A. § 3221; 38 C.F.R. § 
21.5040.  The veteran meets the requirements for the minimum 
length of active duty service and requirements as to dates of 
service applicable to the Chapter 32 program.

However, meeting the minimum service requirements does not 
satisfy all of the eligibility criteria.  A veteran 
establishes eligibility for education benefits under Chapter 
32 by enrolling in the program and participating during 
active service generally prior to July 1, 1985.  Each person 
electing to participate in the program shall agree to have a 
monthly deduction made from the person's military pay in an 
amount ranging from $25 to $100, and the maximum total 
contribution allowed per person is $2,700.  A lump sum 
payment may be made in lieu of the monthly payments.  See 38 
U.S.C.A. § 3222.

The regulation provides that, any otherwise eligible person 
desiring to participate must apply to the Service Department 
under which one serves, upon forms prescribed the Service 
Department and/or the Secretary of Defense.  Further, no 
application to participate may be made prior to entry upon 
active duty, and each application must be submitted in 
sufficient time to permit the Service concerned to make the 
required deduction from the individual's military pay for at 
least one month prior to the individual's discharge or 
release from active duty.  38 C.F.R. § 21.5050.  An 
individual may not make any contributions after the date of 
one's discharge. 38 C.F.R. § 21.5052.

In this case, as noted, the veteran meets the requisite 
service for Chapter 32 benefits.  The DD Form 214 for the 
last period of service reflects that the veteran did not 
participate in VEAP.  The veteran admits that he did not 
participate, but attempted to participate and was told that 
he was ineligible.  Nevertheless, he made a payment of $2,700 
on August 16, 2001.  This payment was refunded back to him.  

VA regulations indicate that an initial enrollment for VEAP 
occurs when a serviceperson who has never contributed to the 
VEAP fund first makes a lump sum payment or first authorizes 
an allotment to VA for deposit in the fund.  See 32 C.F.R. § 
59.3(b)(10); 38 C.F.R. § 21.5054.

However, pursuant to 38 C.F.R. § 21.5054, except as provided 
in paragraph (b)(3) of this section, no individual on active 
duty in the Armed Forces may initially enroll after June 30, 
1985.  The exception under paragraph (b)(3) states that any 
individual on active duty in the Armed Forces who was 
eligible to enroll on June 20, 1985, may enroll at any time 
during the period beginning on October 28, 1986, and ending 
on March 31, 1987.  



Conclusion

The evidence of the payment of the $2,700.00 in August 2001 
does not make the veteran eligible for Chapter 32 educational 
benefits because he did not initially enroll on or before 
June 30, 1985 or in the period beginning on October 28, 1986, 
and ending on March 31, 1987.  See 38 C.F.R. § 21.5054(b).

Despite the contention that the veteran's lump sum $2,700 
contribution was an application or enrollment for VEAP, this 
contribution was made in August 2001, well after the time 
period expired for enrollment in VEAP.  Thus, even if it may 
otherwise have been considered an initial enrollment, it was 
not made without the requisite time period.  

Accordingly, there was no timely initial application or 
enrollment in VEAP to establish eligibility for that program.  

The Board has reviewed the applicable law and regulations in 
detail and has found no provision that would provide 
entitlement to Chapter 32 educational benefits based upon the 
appellant's active duty service and payment of a lump sum of 
$2,700.00 in August 2001.  The Board is bound by the law, and 
has no authority to grant benefits simply because such may be 
perceived by the appellant as the equitable thing to do.  38 
U.S.C.A. §§ 503, 7104; See Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  Pursuant to the applicable legal criteria, there 
is simply no basis upon which to grant VA Chapter 32 
educational benefits to the appellant.

Duties to notify and assist

The Board has considered VA's duty to inform the claimant of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  

There has been a significant change in the law with the 
enactment of VCAA.  There are some claims to which VCAA does 
not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id.  It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the United States Court of Appeals for 
Veterans Claims (Court) said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini.

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.




ORDER

Eligibility for educational assistance benefits under Chapter 
32, Title 38, United States Code is denied.



_____________________				
	_____________________
MARY GALLAGHER					WAYNE M. BRAEUER 
Veterans Law Judge 					Veterans Law Judge
Board of Veterans' Appeals					Board of 
Veterans' Appeals



		_________________________________________
K. J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


